Citation Nr: 0637978	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-32 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to tobacco use.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from January 1959 through 
March 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran is currently nicotine dependent as a result 
of tobacco use that began in service.

2.  The evidence shows a current COPD diagnosis that is 
medically linked to the veteran's service-connected nicotine 
dependence.


CONCLUSIONS OF LAW

1.  The criteria for service connection for nicotine 
dependence are met.  
38 U.S.C.A. § 1131 (West 2005); 38 C.F.R. §§ 3.303, 3.300 
(2006).

2.  The criteria for service connection for COPD secondary to 
tobacco use are met.  38 U.S.C.A. § 1131 (West 2005); 
38 C.F.R. §§ 3.303, 3.300 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for nicotine 
dependence and for COPD secondary to his in-service tobacco 
use.  Generally, for service connection, the evidence must 
show (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
38 U.S.C.A. §§ 1131;  38 C.F.R. § 3.303(a).

For claims filed on or before June 9, 1998, service 
connection may be granted for a disability, if the injury or 
disease resulted from tobacco use while in active military 
service. See 38 C.F.R. § 3.300(a); VAOPGCPREC 2-93 (Jan. 13, 
1993).  The veteran initially filed his claim for service 
connection for nicotine dependence and COPD, both resulting 
from tobacco use, on June 9, 1998. The claims were denied in 
April 2000. In September 2001, the RO readjudicated the 
claims following the enactment of the Veterans Claims 
Assistance Act, 38 U.S.C.A. § 5103A (West 2006); 38 C.F.R. § 
3.159 (2006). The veteran appealed the September 2001 rating 
decision. Because this decision was based upon the veteran's 
June 9, 1998, claim, the restrictions of 38 C.F.R. § 3.300 do 
not apply to these two issues. The veteran's tobacco-related 
claims can be adjudicated.

Nicotine Dependence
In VAOPGCPREC 2-93, VA General Counsel held that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.

The General Counsel issued a clarification of VAOPGCPREC 2-93 
in June 1993. In particular, they stated that the opinion 
does not hold that service connection will automatically be 
established for a disease related to tobacco use if the 
affected veteran smoked in service. And, they clarified that 
service connection is not precluded for any disability 
allegedly related to tobacco use that is not diagnosed until 
after service, but that it must be determined that the 
disability resulted from use of tobacco during service. 
Finally, they stated that the possible effect of smoking 
before or after service must be taken into consideration. 
VAOPGCPREC 2-93 (June 1993) (Explanation of VAOPGCPREC 2-93 
dated January 1993).

This veteran's current diagnosis of nicotine dependence is 
not in dispute.  The July 2006 VA examination report shows 
that "the veteran has demonstrated nicotine dependence."  
Medical evidence throughout the claims folder supports that 
conclusion.  The pivotal question at issue is whether the 
veteran's nicotine dependence was caused by tobacco use that 
began in service.  

There are several statements in the claims folder by the 
veteran and his brother in favor of a determination that the 
veteran's tobacco use began in service.  In his June 1998 
informal claim, the veteran stated that he did not smoke 
prior to his active duty.  He made a similar statement in his 
January 1999 response to VA's December 1998 letter.  In 
particular, he stated that he started smoking in June or July 
of 1959, which is five to six months following his entrance 
into service.  He also stated that he did not smoke prior to 
entering service and pointed out that cigarettes were 
provided by the military as part of his daily rations in the 
field.  In November 2003, the veteran's brother stated that 
the veteran did not smoke prior to entering the military.  
Throughout the course of this appeal, the veteran's 
statements are consistent.  At no time does the veteran 
suggest that he smoked prior to entering service.

In June 2001, the veteran was afforded a VA mental disorders 
examination.  The examiner stated, "at the age of 18, which 
is 1 year prior to him starting in the military, he began 
smoking a pack of cigarettes a day."  This is contradictory 
to the veteran's statements in the record, and it is 
factually inaccurate.  As is evidenced in his service medical 
records, the veteran was born in December 1940.  He entered 
service in January 1959.  He had just turned 18, one month 
prior to entering the service.  This examiner's factually 
inaccurate statement is the first indication in the record 
that the veteran may have smoked prior to service.  

The veteran was also afforded a VA respiratory examination on 
the same day as the mental disorders examination.  This 
examiner stated that the veteran's "tobacco use began in the 
military," but opined that had he quit smoking after three 
years, then he would not have COPD.  It is unclear why two VA 
examiners came to opposite conclusions on the very same day 
regarding the onset of the veteran's tobacco use.  

In the September 2001 rating decision, the RO reported that 
the veteran "told the examiner that his tobacco use started 
at the age of 18, which is clearly one year prior to him 
starting in the military."  Again, this is a factually 
inaccurate statement and it is contradictory to all of the 
veteran's statements made in the record.  The RO went on to 
say that the veteran "told the examiner that he continued to 
smoke before, during and after his time in the military."  
The source of this information is unclear.  In March 2002, 
the veteran himself attempted to clarify the 
misunderstanding.  He submitted a statement indicating that 
he did not turn 19 until after he was in the military nearly 
a year, and restated that he started smoking in the service.

In order to clarify when the veteran's tobacco use onset, the 
Board remanded this matter for a new examination and opinion.  
This VA examiner stated that the veteran "previously 
admitted to smoking prior to service."  The only place this 
was indicated was in the June 2001 VA examination report, 
which, as stated above, was factually inaccurate.  The July 
2006 examiner does not address the contradiction between the 
veteran's statements through the entire record and the one 
June 2001 VA examination report.  Because the veteran's years 
of statements were not even mentioned in the most recent 
examination report, it is reasonable to assume that the VA 
examiner failed to review the entire record before rendering 
his conclusion regarding when the veteran's tobacco use 
began.

The veteran spent approximately 11 months in service as an 
18-year old man.  The Board trusts that the veteran knows 
when he began smoking.  Because his statements are consistent 
throughout the record, and because his brother's lay 
statement supports the veteran's assertion, it is reasonable 
to conclude that the veteran's tobacco use began in service.  
The VA examiners' statements regarding onset of tobacco use 
are inaccurate and inconsistent with the other evidence of 
record.  As such, the veteran's tobacco use did begin in 
service.  Because the veteran is currently nicotine dependent 
and his tobacco use is shown to have begun in service, 
service connection for nicotine dependence is warranted.


COPD Secondary to Tobacco Use
In VAOPGCPREC 19-97 (May 13, 1997), the VA General Counsel 
indicated that two medical questions arise in cases where 
secondary service connection for a tobacco-related disability 
is sought: (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) if so, was the nicotine 
dependence the proximate cause of disability occurring after 
service. Whether the veteran is nicotine dependent is a 
medical issue. If, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, the question becomes whether the 
post-service tobacco usage was the proximate cause of the 
claimed disability. A supervening cause of the disability or 
death would sever the causal connection to the onset of 
nicotine dependence in service. See VAOPGCPREC 19-97 (O.G.C. 
Prec. 19-97).

In summary, for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.

The veteran's nicotine dependence has been found to have 
arisen in service.  The question becomes whether the veteran 
has a current COPD diagnosis, and whether there is medical 
evidence of a relationship between COPD and his service-
connected nicotine dependence.  The answer to both questions 
is yes.

The veteran's private physicians as far back as 1998 confirm 
the diagnosis of COPD.  See Dr. Mandaliya's March 1998 report 
and Dr. Rose's March 1999 report.  The most recent VA 
examination report, dated July 2006, reaffirms that the 
records in the claims file establish the veteran's COPD 
diagnosis, and confirms those diagnoses with diagnostic 
testing.  The examiner concluded by diagnosing COPD with cor 
pulmonale and opining that it is more likely than not that 
the veteran's COPD is caused by his nicotine dependence.  The 
examiner goes on to say that "it is more likely than not 
that there is no supervening cause of the COPD other than 
smoking."  The medical conclusions made by the July 2006 VA 
examiner support the conclusions by physicians throughout the 
file.  The June 2001 examiner also diagnosed COPD and linked 
it to the veteran's "lifelong tobacco use."

Because the veteran has established a current COPD diagnosis 
that is medically linked to his service-connected nicotine 
dependence, service connection is warranted for his COPD.

Duties to Notify and Assist
A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The RO will provide information as to the 
effective date and applicable rating codes when it 
effectuates this grant.  In light of the determinations 
reached in this case, no prejudice will result to the veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  


ORDER

Entitlement to service connection for nicotine dependence is 
granted.

Entitlement to service connection for COPD secondary to 
tobacco use is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


